NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    18-30164

                Plaintiff-Appellee,              D.C. No. 2:10-cr-00324-RAJ

 v.
                                                 MEMORANDUM*
VICTOR M. GONZALEZ VAZQUEZ,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                           Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Victor M. Gonzalez Vazquez appeals from the district court’s order granting

in part, and denying in part, his 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction. Pursuant to Anders v. California, 386 U.S. 738 (1967), Gonzalez

Vazquez’s counsel has filed a brief stating that there are no grounds for relief,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided

Gonzalez Vazquez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 18-30164